PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/780,317
Filing Date: 31 May 2018
Appellant(s): Symrise AG



__________________
George M. Kaplan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/04/2022.(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 12, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meijboom (Journal of the American Oil Chemists’ Society Vol 49, pages 555-558; publication year: 1972; of record) in view of Chung et al (Mutation Research Vol 496, pp 199-206; publication year: 2001) as evidenced by Natarajan et al. (US 2006/0252889; publication date: 11/09/2006; of record).  

Meijboom discloses that linolenic acid, autoxidized butter, soybean oil, linseed oil, and fish oils, undergo oxidation to 2,4,7-decatrienal, which has a fishy scent ( these oils contain fatty acids and glycerides; entire document particularly abstract, page 555 both col, and page 558, left col).  
Meijboom does not disclose adding [6]-paradol to the above oils.  
Chung discloses [6]-paradol is an antioxidant derived from edible plants (abstract).
It would have been prima facie obvious to add [6]-paradol to any composition comprising linolenic acid (i.e. providing an unsaturated fatty acid and adding [6]-paradol to the fatty acid).  The skilled artisan would have been motivated to do so in order to reduce unpleasant fish odor or taste associated with the oxidation of linolenic acid.  The artisan of ordinary skill would have had a reasonable expectation of success because [6]-paradol is derived from edible plants and is therefore non-toxic, thus this would merely require adding [6]-paradol to the composition.  The outcome would be to stabilize the taste and/or odor of the unsaturated fatty acid, linolenic acid.  Neither Meijboom nor Chung disclose the presence of any other compounds according to the formula recited in instant claim 12.  
With regard to the amount of [6]-paradol required by instant claim 12 the examiner considers it merely routine to arrive at an effective concentration to prevent oxidation and thus prevent fishy odor by testing several concentrations.  See MPEP 2144.05.
With regard to instant claims 9, 10, and 17, linolenic acid falls within the scope of the compounds required by claims 9 and 10 and the examiner considers Meijboom to disclose all isoforms of linolenic acid.
With regard to instant claim 18, as noted above, Meijboom discloses that linseed oil is one of the oils that exhibits an unpleasant fishy odor upon oxidation, therefore it would be prima facie obvious to add [6]-paradol to linseed for the reasons described above.   Natarajan discloses that linseed oil contains a glyceride of linolenic, linolenic, and oleic acids (0018).  Thus, in rendering obvious a step of adding [6]-paradol to linseed oil, as detailed above, the prior art inherently teaches a method of adding [6]-paradol to a composition comprising the glycerides recited in instant claim 18.  
Claims 19 and 21 recite intended outcomes.  Based upon the prior art, one having ordinary skill in the art would expect that adding the anti-oxidant 6-paradol would reduce oxidation of the linolenic acid and therefore reduce any associated rancidity.
With regard to claim 20, butter, for example, is a food.  Claim 20 requires the step of incorporating a blend of compounds (a) and (b) (i.e. the linolenic acid and 6-paradol) into the food.  The examiner considers adding the 6-paradol to the butter that already contains the linolenic acid to be a simple reordering of sequence of adding ingredients relative to the instant claims, and not to patentably define over the prior art.  See MPEP see MPEP 2144.04(IV)(C): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 10, 12, and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/968,223 (reference application) in view of Romanczyk et al. (US 2002/0048613; 04/25/2002). 

Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Inter alia, the claims of the ‘223 application embrace a method of stabilizing                                                                      a cosmetic composition comprising adding 6-paradol to the cosmetic composition.  The term “cosmetic composition” encompasses compositions containing fatty acids (see page 15 of the ‘223 specification for the scope of what is embraced by the term “cosmetic composition”.  
The claims of the ‘223 application do not recite that the compositions contain an unsaturated fatty acid or ester thereof, as recited in the instant claims.
Romanczyk discloses that oleic acid is a conventional cosmetically acceptable moisturizer (0025).
It would have been prima facie obvious to add oleic acid, an unsaturated fatty acid falling within the scope of the instant claims, to the cosmetic compositions embraced by the ‘223 application.  The skilled artisan would have been motivated to do so in order to add moisturizing properties to the composition.  The skilled artisan would have had reasonable expectation of success because oleic acid is a conventional moisturizer in the cosmetics filed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(2) Response to Argument

On page 12, Appellant argues that antioxidants are not all expected to function similarly or exhibit similar antioxidant activity when combined with different compounds and under different conditions, citing example 1 in the present application as showing [6]-paradol and alpha-tocopherol have similar antioxidant activity, with alpha tocopherol, if anything, being a slightly better antioxidant.  Appellant argues that compositions containing [6]-paradol in accordance with the present invention, exhibit much better antioxidant properties than compositions containing alpha-tocopherol against unsaturated fatty acids or esters thereof (citing examples 3, 4, 6, and 9 of the present application).  Appellant argues that [6]-paradol performs much better than twenty-five times as much alpha tocopherol, and fifty times as much, citing example 9.  
The examiner agrees that not all antioxidants are expected to behave identically as they are different chemical substances, and in fact the decision to maintain the obviousness conclusion is founded partially in the expectation that different antioxidant substances are expected not to have equal potency in different compositions.  Notwithstanding any arguments regarding superior performance of 6-paradol relative to a different antioxidant, the claims are unpatentable under 35 USC 103 because 6-paradol is a known antioxidant and therefore it is entirely expected that adding it to a composition containing unsaturated fatty acids would prevent oxidation of said unsaturated fatty acids.  The examiner maintains that all antioxidants are expected to protect from oxidation reactions by acting as an antioxidant and that finding the amount of a known antioxidant that is effective to prevent oxidation in any given composition is not inventive within the meaning of 35 USC 103, but rather merely optimizing quantity required to achieve an expected effect.  The examiner does not consider the data from the experiments noted above to meet the criterion of being unexpected to one having ordinary skill in the art as of the effective filing date of the instant invention. The examiner maintains that no unexpected result has been presented because one having ordinary skill in the art would have predicted [6]-paradol would act as an antioxidant and prevent oxidation reactions, whether in the context of preventing UV and peroxide induced DNA oxidation or in preventing the oxidation of a double bond in an unsaturated fatty acid.  At this stage of prosecution, the question of whether [6]-paradol is effective at a lower dose than alpha-tocopherol is not relevant to the examiner’s decision that Applicant has not met the burden to overcome a prima facie case of obviousness with a persuasive showing of unexpected results because nothing unexpected has been presented. However, for completeness, in response to Appellant’s position that they have shown 6-paradol to be a more effective antioxidant than alpha-tocopherol, the examiner also maintains the opinion that the data presented in the specification are not sufficient to establish this to be the case because a complete study evaluating the antioxidant effect across the relevant concentrations within the linear range of a concentration vs. antioxidant effect curve where concentration is proportional to effect has not been made of record.  The data of record do not establish that 6-paradol is as superior relative to alpha-tocopherol (25-fold or 50-fold) as Applicant has stated.  Effect vs. concentration curves are required for both agents in order to establish any superior efficacy of 6-paradol.  For any antioxidant, there is a relationship between concentration and efficacy in preventing oxidation wherein the effect will be proportional to the amount of antioxidant added until the amount of antioxidant exceeds the amount of oxidant available to be neutralized in the composition.  After the amount of antioxidant exceeds the amount of oxidant in the composition, there will be no further increase in efficacy (i.e. prevention of oxidation) with further increases in concentration of antioxidant.  The section of a graph of concentration vs. effect where the magnitude of the effect is proportional to concentration of antioxidant is called the linear range.  In order to compare the efficacy of two different substances possessing antioxidant activity, one must have knowledge of which concentrations of each substance fall within the linear range for efficacy.  This linear range in concentration will depend upon ambient conditions as well as the chemical identity of the test medium (e.g. a specific cosmetic of food), as each composition may have a different quantity of oxidants present, and consequently different linear ranges in antioxidant concentration in a graph of concentration vs. prevention of oxidation.  Adding more antioxidant in concentrations above the linear range will not cause additional prevention of oxidation.  If the amount of alpha-tocopherol that has been tested in the experiments described in the specification is well above the linear range for the particular test compositions evaluated, alpha-tocopherol would appear dramatically less effective because a markedly higher concentration of alpha-tocopherol is present than 6-paradol; however, this would be an artifact of a poorly designed experiment. One cannot know whether the relatively high concentration of alpha-tocopherol is required for the observed antioxidant effect or whether much lower concentrations would also give comparable effect because the tested amount of alpha-tocopherol is well outside the linear range.  Unless enough data points are collected to establish that the range in concentration of alpha-tocopherol is proportional to antioxidant effect for the specific test conditions (i.e. the specific composition ingredients and ambient conditions that affect oxidation of unsaturated fatty acids or fatty acid esters), one cannot conclude whether 6-paradol is any more effective than alpha-tocopherol or whether the amount of alpha-tocopherol tested simply dramatically exceeds the amount of oxidant present in the composition.  The instant specification provides an excellent example of how to perform the required concentration vs. effect experiment:  As explained at 00166-00168 of the instant specification, the IC50 (IC50 = concentration at which 50% of the measured effect is inhibited) of an antioxidant can be calculated by measuring the effect of a series of dilutions on any measure of oxidation (the example noted above measures free radical formation and the IC50 is the concentration at which the radicle formation is inhibited by 50%).  

On page 13, Appellant states that Meijboom discloses oxidizing fatty acids produce malodorous aldehydes when subjected to oxidation.  Appellant argues that Meijboom is limited to the known fact unsaturated fatty acids produce malodorous aldehydes when subjected to oxidation and therefore there is no suggestion in Meijboom adding [6]-paradol can surprisingly improve stability of polyunsaturated fatty acids.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 13, Appellant argues that Chung is not directed to the same field of endeavor as Meijboom and does not solve the same problem.  Appellant cites the declaration filed 08/23/2021 as pointing out that Chung describes [6]-paradol as possessing ability to prevent cancer and there is no disclosure in Chung of adding [6]-paradol to cosmetics or food, much less for the purpose of stabilizing taste and odor of certain unsaturated compounds.  Appellant argues that Chung is silent with respect to the problem solved by the present invention.  Appellant argues that the only teaching of stabilizing taste and odor of unsaturated fatty acids or esters thereof is found in the present application. 
The examiner maintains that Chung is directed to stopping the process of oxidation, and is therefore in the same field of endeavor and solves the same problem as the instant invention, and is properly combined with Meijboom under 35 USC 103.

On page 14, Appellant asserts that it is arbitrarily concluded one skilled in the art would predicted [6]-paradol possesses antioxidant activity and can be added to the fatty acids of Meijboom to prevent oxidation.  
This assertion ignores the rationale laid out in the rejection under 35 USC 103.

On page 14, Appellant argues that all labeled “antioxidants” do not perform equally in different products and compositions with “antioxidant” just being a general chemical label.  Appellant argues further that some antioxidants are deadly poisonous and would never be incorporated into a food product.  Appellant argues that [6]-paradol was known to be a weak antioxidant and was not expected to perform so well.  
The examiner agrees that not all antioxidants are expected to behave identically as they are different chemical substances, and in fact the decision to maintain the obviousness conclusion is founded partially in the expectation that different antioxidant substances are expected not to have equal potency in different compositions.  The examiner disagrees with Appellant’s characterization of “antioxidant” as a “general chemical label”.  If a substance was referred to as an “antioxidant” as of the effective filing date of the instant invention, one having ordinary skill would have immediately understood the substance to possess the ability to prevent oxidation of other substances when the antioxidant is present in a chemical composition.  With regard to Appellant’s argument that some antioxidants are poisonous, the record establishes that 6-paradol was derived from edible plants and one having ordinary skill in the art would have reasonably expected that the substance could be safely added to other edible compositions.  The examiner notes that in the appeal brief, Appellant does not provide any evidence to support the statement “[6]-paradol was known to be a weak antioxidant” (emphasis in original).  The instant specification describes 6-paradol as follows (0022):
The antioxidative and antitumor promoting effects of [6]-paradol and its homologs were reported (Mutation Research 2001, 400279, 1-8). [6]-Paradol attenuated the H2O2- and UV-induced formation of oxidized DNA bases in vitro. The antioxidant efficacy of [6]-paradol was also deduced from the observation that oral administration of 30 mg/kg b.w. (6)-paradol to DMBA-treated hamsters on alternate days from DM BA painting for 14 weeks, significantly improved the status of antioxidants (Pharmacological reports, 2010, 62, 1178-1185).

The examiner does not consider the above to support the assertion that 6-paradol was known to be a weak antioxidant.  With regard to Appellant’s assertion that the substance was known to be weak, firstly, this does not appear to be supported by evidence, and secondly, the examiner maintains that finding an effective dose of a known antioxidant would have been prima facie obvious for the reasons set forth in the rejection and discussion above.  

On page 15, Appellant argues that there is no motivation for one of ordinary skill in the art to combined the teaching of Chung with Meijboom and that [6]-paradol was not known for stabilizing fatty acids/esters, and if anything, was generally considered a weak antioxidant.  
With regard to Appellant’s assertion that there was no motivation to combine the teachings of Meijboom with those of Chung, the rejection specifically states that the skilled artisan would have been motivated to do so in order to reduce unpleasant fish odor or taste associated with the oxidation of linolenic acid.  The artisan of ordinary skill would have had a reasonable expectation of success because [6]-paradol is derived from edible plants and is therefore non-toxic, thus this would merely require adding [6]-paradol to the composition.  The outcome would be to stabilize the taste and/or odor of the unsaturated fatty acid, linolenic acid.  With regard to selection of 6-paradol specifically, the selection of any substance known to be an antioxidant and known to be compatible with edible compositions would have been prima facie obvious.  MPEP 2144.07 states that “selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination”.  In the instant case, it would be prima facie obvious to choose [6]-paradol as an antioxidant because one having ordinary skill would predict it to be suitable for this purpose.  With regard to Appellant’s statement that 6-paradol was generally considered a weak antioxidant, as stated previously, the examiner notes that in the appeal brief, Appellant does not provide any evidence to support the statement “[6]-paradol was known to be a weak antioxidant” (emphasis in original).  The instant specification describes 6-paradol as follows (0022):
The antioxidative and antitumor promoting effects of [6]-paradol and its homologs were reported (Mutation Research 2001, 400279, 1-8). [6]-Paradol attenuated the H2O2- and UV-induced formation of oxidized DNA bases in vitro. The antioxidant efficacy of [6]-paradol was also deduced from the observation that oral administration of 30 mg/kg b.w. (6)-paradol to DMBA-treated hamsters on alternate days from DM BA painting for 14 weeks, significantly improved the status of antioxidants (Pharmacological reports, 2010, 62, 1178-1185).

The examiner does not consider the above to support the assertion that 6-paradol was known to be a weak antioxidant.  With regard to Appellant’s assertion that the substance was known to be weak, firstly, this does not appear to be supported by evidence, and secondly, the examiner maintains that finding an effective dose of a known antioxidant would have been prima facie obvious for the reasons set forth in the rejection and discussion above.  


On page 15, Appellant argues that Natarajan are totally remote from the field of the present invention.
The examiner notes that Natarajan is an evidentiary reference cited to establish a fact, specifically that linseed oil contains a glyceride of linolenic, linolenic, and oleic acids.  An evidentiary reference is not required to be in the same field of endeavor, when cited in the manner set forth in the rejection above.  

On pages 15-16, Appellant asserts that the documented test results are not mere optimization of working concentrations of a known antioxidant, especially since these concentrations are lower than optimal concentrations of other known antioxidants.  Appellant argues that [6]-paradol was known to be weak and that the documented evidence of improved performance at vastly lower concentrations than known antioxidants constitutes classic evidence of improved surprising performance.  
As explained in the preceding pages, the question of whether [6]-paradol is effective at a lower dose than alpha-tocopherol is not relevant to the examiner’s decision that Applicant has not met the burden to overcome a prima facie case of obviousness with a persuasive showing of unexpected results because nothing unexpected has been presented. However, in response to Appellant’s position that they have shown 6-paradol to be a more effective antioxidant than alpha-tocopherol, the examiner also maintains the opinion that the data presented in the specification are not sufficient to establish this to be the case because a complete study evaluating the antioxidant effect across the relevant concentrations within the linear range of a concentration vs. antioxidant effect curve where concentration is proportional to effect has not been made of record.  The data of record do not establish that 6-paradol is as superior relative to alpha-tocopherol as Applicant has stated.  Effect vs. concentration curves are required for both agents in order to establish any superior efficacy of 6-paradol.  For any antioxidant, there is a relationship between concentration and efficacy in preventing oxidation wherein the effect will be proportional to the amount of antioxidant added until the amount of antioxidant exceeds the amount of oxidant available to be neutralized in the composition.  After the amount of antioxidant exceeds the amount of oxidant in the composition, there will be no further increase in efficacy (i.e. prevention of oxidation) with further increases in concentration of antioxidant.  The section of a graph of concentration vs. effect where the magnitude of the effect is proportional to concentration of antioxidant is called the linear range.  In order to compare the efficacy of two different substances possessing antioxidant activity, one must have knowledge of which concentrations of each substance fall within the linear range for efficacy.  This linear range in concentration will depend upon ambient conditions as well as the chemical identity of the test medium (e.g. a specific cosmetic of food), as each composition may have a different quantity of oxidants present, and consequently different linear ranges in antioxidant concentration in a graph of concentration vs. prevention of oxidation.  Adding more antioxidant in concentrations above the linear range will not cause additional prevention of oxidation.  If the amount of alpha-tocopherol that has been tested in the experiments described in the specification is well above the linear range for the particular test compositions evaluated, alpha-tocopherol would appear dramatically less effective because a markedly higher concentration of alpha-tocopherol is present than 6-paradol; however, one cannot know whether the relatively high concentration of alpha-tocopherol is required for the observed antioxidant effect or whether much lower concentrations would also give comparable effect because the tested amount of alpha-tocopherol is well outside the linear range.  Unless enough data points are collected to establish that the range in concentration of alpha-tocopherol is proportional to antioxidant effect for the specific test conditions (i.e. the specific composition ingredients and ambient conditions that affect oxidation of unsaturated fatty acids or fatty acid esters), one cannot conclude whether 6-paradol is any more effective than alpha-tocopherol or whether the amount of alpha-tocopherol tested simply dramatically exceeds the amount of oxidant present in the composition.  Applicant provides an excellent example of how to perform the required concentration vs. effect experiment:  As explained at 00166-00168 of the instant specification, the IC50 (IC50 = concentration at which 50% of the measured effect is inhibited) of an antioxidant can be calculated by measuring the effect of a series of dilutions on any measure of oxidation (the example noted above measures free radical formation and the IC50 is the concentration at which the radicle formation is inhibited by 50%).  

On page 16, Appellant argues that the listing of EU approved antioxidants was cited to show [6]-paradol is not even on this list.  Appellant makes the statement “hundreds of antioxidants is not a finite number” (emphasis in original).   Appellant argues that there is still no suggestion to try [6]-paradol to stabilize fatty acids against oxidation in food other than the instant application.  
Whether 6-paradol is present on all lists of antioxidants considered by certain governments to be suitable for food fails to negate the teaching of Chung that the substance was known to have antioxidative properties and known to be derived from edible plants, thus expected to be suitable for other edible compositions.  Appellant’s statement that “hundreds is not a finite number” (emphasis in original) is false.  The term “hundreds” denotes a range of from 100-999.  This is a range in finite numbers, therefore the examiner maintains that the requirement for a finite number of predictable solutions under the obvious to try standard to support a rejection under 35 USC 103 has been meet.  Chung provides the suggestion that 6-paradol would prevent oxidation reactions, and therefore provides the suggestion that 6-paradol would stabilize fatty acids subject to oxidation in food.  

On page 17, Appellant argues that declarations under 35 CFR 1.132 must be accepted as probative and asserts that the first and second declarations must be accepted as proving unobviousness in terms of (1) what a person skilled in the art would expect and (2) the surprising results of the evidence documented in the present application.  Appellant cites MPEP 2141 as describing the examiner’s role.  On page 17 Appellant states that the examiner must be assumed to be making her findings of fact that reject the only evidence in the record based on her unidentified, acquired personal knowledge, which in turn is improper.  
The examiner has fully considered each declaration and completely described why she found each declaration insufficient to overcome the obviousness conclusion on the record in accordance with the requirements set forth in the MPEP.  All conclusions were made based upon the facts noted in the rejection.  

On pages 17-18, Appellant argues that expressions of disbelief by experts constitute strong evidence of non-obviousness, citing MPEP 716.05, and states that the declaration from Appellant must be considered and not summarily dismissed.  
The examiner has fully considered each declaration and completely described why she found each declaration insufficient to overcome the obviousness conclusion on the record in accordance with the requirements set forth in the MPEP.  All conclusions were made based upon the facts noted in the rejection.  Appellant has not identified any specific argument in any declaration that was “summarily dismissed”.  

On page 19, Appellant quotes a section of “page 4 of the Final Office Action” and states that this section is not sufficient, by itself, to establish prima facie obviousness.  Appellant argues further that the prior art must be considered in its entirety, including parts that might lead away from the claimed invention.  
Appellant has not pointed to any specific teachings in the prior art that point away from the instant invention, as claimed.  Appellant’s assertion that the rejection is not sufficient in itself to establish prima facie obviousness ignores the specific explanation underlying the obviousness conclusion set forth by the examiner.  

On page 19, Appellant argues that a patent claim is only proven obvious if the prior art reveals some motivation or suggestion to combine the prior art teachings.  Appellant asserts that the examiner has used impermissible hindsight reconstruction.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the rejection, it would have been prima facie obvious to add [6]-paradol to any composition comprising linolenic acid (i.e. providing an unsaturated fatty acid and adding [6]-paradol to the fatty acid).  The skilled artisan would have been motivated to do so in order to reduce unpleasant fish odor or taste associated with the oxidation of linolenic acid.  The artisan of ordinary skill would have had a reasonable expectation of success because [6]-paradol is derived from edible plants and is therefore non-toxic, thus this would merely require adding [6]-paradol to the composition.  The outcome would be to stabilize the taste and/or odor of the unsaturated fatty acid, linolenic acid.  Neither Meijboom nor Chung disclose the presence of any other compounds according to the formula recited in instant claim 12.  Thus, a motivation existed to add an antioxidant to the compositions described by Meijboom.  With regard to selection of 6-paradol specifically, the selection of any substance known to be an antioxidant and known to be compatible with edible compositions would have been prima facie obvious.  MPEP 2144.07 states that “selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination”.  In the instant case, it would be prima facie obvious to choose [6]-paradol as an antioxidant because one having ordinary skill would predict it to be suitable for this purpose.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On page 21, Appellant argues that the comparative testing in the present application, the compositions containing [6]-paradol in accordance with the present invention exhibit much better antioxidant properties than the compositions containing alpha-tocopherol against unsaturated fatty acids or esters thereof, performing much better than twenty five times as much alpha tocopherol or fifty time as much, citing example 9.  On page 22, Appellant argues that the examiner refuses to consider the unexpected results and simply dismisses the results.  Appellant states that the examiner cannot arbitrarily dismiss these results as irrelevant because (as asserted on pages 11-12 of the Final Office Action) a case of prima facie obviousness must first be overcome before these test results can be considered.  
Appellant’s statements that the examiner has ignored the evidence of unexpected results mischaracterize the examiner’s treatment of the application.  Fully considering evidence and finding it unpersuasive is not equivalent to ignoring evidence.  As explained above, the question of whether [6]-paradol is effective at a lower dose than alpha-tocopherol is not relevant to the examiner’s decision that Applicant has not met the burden to overcome a prima facie case of obviousness with a persuasive showing of unexpected results because nothing unexpected has been presented. However, in response to Appellant’s position that they have shown 6-paradol to be a more effective antioxidant than alpha-tocopherol, the examiner also maintains the opinion that the data presented in the specification is not sufficient to establish this to be the case because a complete study evaluating the antioxidant effect across the relevant concentrations within the linear range of a concentration vs. antioxidant effect curve where concentration is proportional to effect has not been made of record.  The data of record do not establish that 6-paradol is as superior relative to alpha-tocopherol as Applicant has stated.  Effect vs. concentration curves are required for both agents in order to establish any superior efficacy of 6-paradol.  For any antioxidant, there is a relationship between concentration and efficacy in preventing oxidation wherein the effect will be proportional to the amount of antioxidant added until the amount of antioxidant exceeds the amount of oxidant available to be neutralized in the composition.  After the amount of antioxidant exceeds the amount of oxidant in the composition, there will be no further increase in efficacy (i.e. prevention of oxidation) with further increases in concentration of antioxidant.  The section of a graph of concentration vs. effect where the magnitude of the effect is proportional to concentration of antioxidant is called the linear range.  In order to compare the efficacy of two different substances possessing antioxidant activity, one must have knowledge of which concentrations of each substance fall within the linear range for efficacy.  This linear range in concentration will depend upon ambient conditions as well as the chemical identity of the test medium (e.g. a specific cosmetic of food), as each composition may have a different quantity of oxidants present, and consequently different linear ranges in antioxidant concentration in a graph of concentration vs. prevention of oxidation.  Adding more antioxidant in concentrations above the linear range will not cause additional prevention of oxidation.  If the amount of alpha-tocopherol that has been tested in the experiments described in the specification is well above the linear range for the particular test compositions evaluated, alpha-tocopherol would appear dramatically less effective because a markedly higher concentration of alpha-tocopherol is present than 6-paradol; however, one cannot know whether the relatively high concentration of alpha-tocopherol is required for the observed antioxidant effect or whether much lower concentrations would also give comparable effect because the tested amount of alpha-tocopherol is well outside the linear range.  Unless enough data points are collected to establish that the range in concentration of alpha-tocopherol is proportional to antioxidant effect for the specific test conditions (i.e. the specific composition ingredients and ambient conditions that affect oxidation of unsaturated fatty acids or fatty acid esters), one cannot conclude whether 6-paradol is any more effective than alpha-tocopherol or whether the amount of alpha-tocopherol tested simply dramatically exceeds the amount of oxidant present in the composition.  Applicant provides an excellent example of how to perform the required concentration vs. effect experiment:  As explained at 00166-00168 of the instant specification, the IC50 (IC50 = concentration at which 50% of the measured effect is inhibited) of an antioxidant can be calculated by measuring the effect of a series of dilutions on any measure of oxidation (the example noted above measures free radical formation and the IC50 is the concentration at which the radicle formation is inhibited by 50%).  

On pages 23-25, Appellant argues that Meijboom just disclose linolenic acid and soybean, linseed and fish oils, which are not disclosed in Chung.  Natarajan just discloses linseed oil in a polymeric automotive article therefore claims 9, 10, 17, and 18 are patentable of this combination of prior art.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner also notes that Natarajan is an evidentiary reference cited to establish a fact, specifically that linseed oil contains a glyceride of linolenic, linolenic, and oleic acids.  An evidentiary reference is not required to be in the same field of endeavor, when cited in the manner set forth in the rejection above.  

On page 25 with regard to claim 19, Appellant argues that Meijboom, Chung, and Natarajan contain no suggestion of achieving the allegedly improved resistance to oxidation and rancidity in combination with [6]-paradol, as document by the comparative testing in the present application.  
As detailed in the rejection supra, the prior art teaches that linolenic acid, autooxidized butter, soybean oil, linseed oil, and fish oils, undergo oxidation to 2,4,7-decatrienal, which has a fishy scent (Meijboom) and that [6]-paradol is an antioxidant (Chung and Appellant’s specification at 0022 states “[t]he antioxidantive … effects of [6]-paradol … were reported”, citing a publication from 2001, therefore Appellant has acknowledged on the record that [6]-paradol was known to function as an antioxidant as of the effective filing date of the instant invention).  The examiner maintains the opinion that one having ordinary skill in the art would have expected [6]-paradol to behave as an antioxidant in the presence of any of linolenic acid, autooxidized butter, soybean oil, linseed oil, and fish oils, thereby reducing the amount of oxidation that leads to the unpleasant smelling product.  The examiner respectfully disagrees for this reason with Appellant’s position that the prior art do not suggest the results reported in the instant specification.  

On pages 25-26 with regard to claims 20 and 21, Appellant argues that Chung and Natarajan add nothing to Meijboom which might even suggest adding blends of compounds (a) and (b) into the specifically claimed food, cosmetic or personal care formulation.
This argument is not persuasive because it does not address the specific rationale laid out by the examiner in the rejection above.

Appellant’s statement on page 26 deferring addressing the double patenting rejection until all issues have been resolved is noted.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615          

                                                                                                                                                                                              Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.